United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1740
Issued: July 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2008 appellant, through counsel, filed a timely appeal of the November 8,
2007 and May 6, 2008 merit decisions denying her recurrence of disability claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of total
disability from July 20 to October 7, 2007 causally related to her accepted employment-related
injury.
FACTUAL HISTORY
On April 13, 2000 appellant, then a 36-year-old part-time flexible mail handler, sustained
an injury to the back of her right leg and thigh as a result of pulling and pushing mail on and off
a freight elevator. By letter dated January 8, 2001, the Office accepted her claim for lumbar
sprain and lumbosacral neuritis with lumbar decompression surgery at L4-5 which was
performed on May 11, 2001. By letter dated September 20, 2004, it accepted appellant’s claim

for postlaminectomy syndrome. Following intermittent periods of total disability, she returned to
limited-duty work on February 3, 2006 as a part-time flexible modified mail handler.
On August 13, 2007 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period August 2 to 17, 2007.
An August 1, 2007 magnetic resonance imaging (MRI) lumbar scan report of
Dr. Michele M. Keys, a Board-certified osteopath, found degenerative disc disease with
postoperative changes, facet degenerative changes and a degree of biforaminal encroachment,
left side greater than right side at L4-5. Dr. Keys also found fibroid-type tumors. He noted that
a small amount of fluid within the pelvis/posterior cul-de-sac region with differential diagnosis
including, but not limited to benign ruptured ovarian cyst versus infectious/inflammatory process
could not be excluded.
In an August 2, 2007 medical report, Dr. Fernando G. Diaz, an attending Board-certified
neurosurgeon, reviewed a history of appellant’s employment-related injuries and medical
treatment. He reported normal findings on physical and neurological examination. Dr. Diaz
noted that a July 2007 MRI scan of the lumbar spine revealed degenerative disc disease with disc
space narrowing, lateral bilateral foraminal stenosis and nerve root compression at L4-5 with a
subtle remaining pseudomeningocele. He also noted an August 2007 electromyogram (EMG)
revealed chronic left L5 radiculopathy. Dr. Diaz opined that the diagnosed conditions were
causally related to the accepted April 13, 2000 employment injuries. He recommended a
decompressive laminectomy, radical discectomy, posterolateral arthrodesis with posterior
instrumentation and anterior arthrodesis with anterior instrumentation at L4-5 on the left.
On August 14, 2007 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of total disability beginning on August 1, 2007. She stopped work on July 20, 2007.
In an August 13, 2007 form report, Dr. Diaz stated that appellant sustained a displaced lumbar
disc without myelopathy due to her April 13, 2000 employment injuries. He opined that she was
totally disabled commencing August 2, 2007.
In an August 7, 2007 report, Dr. John H. Dooley, Ph.D., a clinical psychologist, reviewed
a history of appellant’s April 13, 2000 employment injuries and medical treatment. He
diagnosed a pain disorder associated with both psychological factors and general medical
conditions. Dr. Dooley stated that appellant experienced a severe single episode of major
depression. His assessment revealed a markedly depressed, frustrated and angry individual.
Dr. Dooley opined that, while appellant’s emotional disruption appeared to be directly related to
her pain and resulting disability, her condition was complicated by a history of developmental
abuse and ingrained feelings of rejection. Appellant had a history of remote and more recent
suicide attempts. Dr. Dooley found no evidence of somatization, secondary gain, environmental
reinforcement, or manipulation of her pain complaints.
By letter dated August 30, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish a recurrence of total disability claim. It requested additional factual
and medical evidence.

2

In a July 10, 2007 report, Dr. Diaz stated that appellant sustained lumbar radiculopathy as
a direct result of her accepted April 13, 2000 employment injuries.
On August 31 and September 14, 2007 appellant filed CA-7 forms for the period
August 18 to 31, 2007 and August 31 to September 14, 2007, respectively. By letters dated
September 11 and October 3, 2007, the Office requested additional medical evidence.1
In an October 1, 2007 report, Dr. Diaz opined appellant’s degenerative disc disease at the
L4-5 level as a direct result of her April 13, 2000 employment-related injuries.
A September 20, 2007 report of Dr. Peter Goodman, Board-certified in emergency
medicine, stated that appellant suffered from acute exacerbation of chronic radicular back pain.
In an October 9, 2007 disability certificate, Dr. Diaz stated that appellant sustained a
lumbar disc. He released her to return to work on October 8, 2007 with restrictions.
On October 27, 2007 Dr. Anthony F. Skalak, an Office medical adviser, reviewed a
history of appellant’s April 13, 2000 employment injuries and medical treatment. He opined that
she sustained degenerative disc disease at L4-5 and bilateral foraminal stenosis which was
causally related to her accepted employment-related injury. Dr. Skalak opined that the requested
decompressive laminectomy with instrumental fusion was medically necessary. He found that
appellant was capable of working in her limited-duty position because it was sedentary in nature
with minimal weight requirements and adequate allowance made for breaks as she required.
Dr. Skalak noted that the symptoms related to her lower extremity and lumbar spine should not
be exacerbated by the performance of her work duties.
On November 7, 2007 the Office accepted appellant’s claim for degenerative disc disease
at L4-5 and bilateral foraminal stenosis.
By decision dated November 8, 2007, the Office denied appellant’s recurrence of
disability claim. It found the medical evidence of record insufficient to establish that she was
totally disabled from July 20 to October 7, 2007 causally related to her accepted employmentrelated injuries. By letter dated November 13, 2007, appellant, through counsel, requested a
telephonic hearing before an Office hearing representative.
In a January 7, 2008 report, Dr. Diaz recommended an MRI scan of the lumbar spine in
preparation for surgery. On January 14, 2008 Dr. Michael J. Paley, a Board-certified radiologist,
performed an MRI scan of the lumbar spine which demonstrated normal discs at T11-12 through
L3-4, an adequate canal diameter and a foramina which appeared patent.
In a January 14, 2008 report, Dr. Diaz stated that appellant suffered from residual
herniated disc lateral into the foramen at L4-5 with the natural progression of degenerative disc
disease at L4-5 following her accepted employment injuries and surgery.
1

Reports covering the period February 2 to December 14, 2007, from physicians whose signatures are illegible,
stated that appellant was status post lumbar surgery and she had depression and insomnia. Appellant received
sacroiliac joint injections. A September 20, 2007 report of a nurse whose signature is illegible stated that appellant
experienced back pain.

3

On February 11, 2008 Dr. James E. Selis, a Board-certified radiologist, performed a
computerized tomography (CT) scan of the lumbar spine. He stated that it demonstrated
levoconvex scoliosis. Dr. Selis found no evidence of disc abnormality, spinal stenosis or
narrowing of the neural foramina at L1-2, L2-3, L3-4 and L5-S1. He noted a previous left-sided
laminectomy at L4-5. Dr. Selis stated that a mild diffuse bulge of the disc and a small protrusion
of the disc on the left that caused some mild effacement of the thecal sac. He further stated that
the neural foramina were normally patent. Dr. Selis concluded that there had been no significant
change based on a September 4, 2007 CT scan.
Hospital records indicate that appellant underwent lumbar surgery on February 21, 2008
which was performed by Dr. Diaz.
Following the March 10, 2008 telephonic hearing, appellant submitted hospital records
and discharge instructions dated February 26, 2008. X-rays of the lumbar spine which were
performed by Dr. Paley on March 10 and 26, 2008 revealed that appellant was status post fusion
at L4-5 and that she sustained levoscoliosis. On March 26, 2008, Dr. Henry C. Tong, a Boardcertified physiatrist, listed appellant’s pain medication. A February 26, 2008 lumbar x-ray report
of Dr. Hugh H. Kerr, a Board-certified radiologist, found no acute process. A February 22, 2008
lumbar x-ray report of Dr. Burton I. Ellis, a Board-certified radiologist, demonstrated five
nonrib-bearing type vertebral bodies. There were transverse fixation screws through the anterior
body of L4 to the superior body of L5 with a fixation plate along the left lateral aspect. There
was also intervertebral spacer at L4-5. In an April 21, 2008 x-ray report, Dr. Paley stated that
appellant was status post fusion at L4-5.
In an undated report, Dr. Diaz stated that appellant sustained a displacement lumbar disc
without myelopathy. In a March 3, 2008 report, he prescribed physical therapy treatment for
appellant’s disc degeneration at L4-5 during the period March 3 to April 9, 2008.
By decision dated May 6, 2008, an Office hearing representative affirmed the
November 8, 2007 decision. The hearing representative found that appellant failed to establish
that she sustained a recurrence of disability during the period July 20 to October 7, 2007.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
2

20 C.F.R. § 10.5(x).

3

Id.

4

When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.4
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.5
ANALYSIS
The Office accepted that appellant sustained lumbar sprain, lumbosacral neuritis with
lumbar decompression surgery at L4-5, postlaminectomy syndrome, degenerative disc disease at
L4-5 and bilateral foraminal stenosis on April 13, 2000. Following these injuries, appellant
returned to limited light-duty work. She claimed a recurrence of total disability from July 20 to
October 7, 2007 causally related to her accepted employment injuries. Appellant must
demonstrate either that her condition changed such that she could not perform the light-duty
activities required by her modified job or that the requirements of the limited light-duty jobs
changed or were withdrawn. The Board finds that the record contains no evidence that the
limited light-duty job requirements were changed or withdrawn or that appellant’s employmentrelated condition changed to the point that she was precluded from engaging in limited light-duty
work.
The diagnostic reports of Dr. Keys, Dr. Selis, Dr. Paley, Dr. Kerr and Dr. Ellis, and
hospital surgical and discharge reports regarding appellant’s lumbar conditions are insufficient to
establish her claim for a recurrence of total disability. These records do not address the issue of
her disability for work from July 20 to October 7, 2007 or how any disability was causally
related to the accepted April 13, 2000 employment injuries.
Dr. Diaz’s July 10, 2007 report stated that appellant sustained lumbar radiculopathy as a
direct result of her accepted April 13, 2000 employment injuries. He addressed the initial injury
accepted in this case and not the alleged recurrence of total disability from July 20 to
October 7, 2007. This report is not relevant to the issue of whether appellant’s disability during
the claimed period was causally related to the April 13, 2000 employment injuries.
Dr. Diaz’s August 2 and October 1, 2007 reports stated that appellant’s degenerative disc
disease at L4-5 with disc space narrowing, lateral bilateral foraminal stenosis, nerve root
compression at L4-5 with a subtle remaining pseudomeningocele and chronic left L5
radiculopathy were causally related to the accepted April 13, 2000 employment injuries. In a
4

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

James H. Botts, 50 ECAB 265 (1999).

5

January 14, 2008 report, he stated that appellant had a residual herniated disc lateral into the
foramen at L4-5 with the natural progression of degenerative disc disease at L4-5 following her
accepted employment injuries and surgery. Although Dr. Diaz stated that the diagnosed lumbar
conditions were causally related to appellant’s accepted employment injuries, he did not provide
any opinion addressing her disability for work from July 20 to October 7, 2007. He did not
address the issue of disability or explain how her condition had changed such that she could not
perform light duty. The Board finds that his reports are insufficient to establish appellant’s
claim.
Dr. Diaz’s January 7, 2008 report stated that appellant required an MRI scan of the
lumbar spine in preparation for surgery. In an undated report, he stated that she sustained a
displacement lumbar disc without myelopathy. On March 3, 2008 Dr. Diaz prescribed physical
therapy. Again, he did not provide any opinion addressing appellant’s disability for work from
July 20 to October 7, 2007. The Board finds that Dr. Diaz’s reports are insufficient to establish
appellant’s claim.
Dr. Diaz’s August 13, 2007 report reiterated that appellant sustained a displacement
lumbar disc without myelopathy due to the April 13, 2000 employment injuries. He opined that
she was totally disabled from August 2, 2007 through postoperation. Dr. Diaz’s October 9, 2007
disability certificate stated that appellant sustained a lumbar disc; however, he released her to
return to work on October 8, 2007 with restrictions. He did not provide any medical rationale
explaining why appellant was disabled as of August 2, 2007 and then released for work as of
October 8, 2007. The Board notes that surgery was not performed until February 21, 2008.
These reports do not adequately explain how appellant’s condition had changed such that she
was incapable of light duty.
Reports covering the period February 2 to December 14, 2007, from physicians whose
signatures are illegible, diagnosed depression and insomnia. Dr. Tong’s reports dated March 26,
2008 listed appellant’s pain medication. Dr. Goodman’s September 20, 2007 report found that
appellant had an acute exacerbation of chronic radicular back pain. This evidence does not
provide any opinion addressing appellant’s disability for work from July 20 to October 7, 2007.
The Board finds that the reports from these physicians are insufficient to establish appellant’s
claim.
Dr. Dooley’s August 7, 2007 report reviewed a history of appellant’s April 13, 2000
employment injuries and medical treatment. He stated that she suffered from pain disorder
associated with both psychological factors and general medical conditions. Dr. Dooley stated
that appellant also experienced a severe single episode of major depression. He opined that,
while her emotional disruption appeared to be directly related to her pain and resulting disability,
her condition was complicated by a history of developmental abuse and ingrained feelings of
rejection. Dr. Dooley noted a history of remote and more recent suicide attempts. He found no
indications of somatization, secondary gain, environmental reinforcement or manipulation of her
pain complaint. Dr. Dooley did not address the issue of how the accepted April 13, 2000
employment injuries caused or aggravated the diagnosed conditions or caused disability for the

6

period claimed.6 Moreover, his report was speculative in nature, stating that it appeared that
appellant’s emotional condition was related to the accepted employment injuries.7 The Board
finds that Dr. Dooley’s report is insufficient to establish appellant’s claim.
The September 20, 2007 report of a nurse whose signature is illegible and the reports of
appellant’s physical therapists have no probative value in establishing appellant’s claim. Neither
a nurse8 nor a physical therapist9 is considered to be a “physician” as defined under the Federal
Employees’ Compensation Act.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements which would prohibit her from performing the limited light-duty
positions she assumed after she returned to work.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability during the period July 20 to October 7, 2007 causally related to her accepted
employment-related injuries.

6

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
7

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005).
8

See 5 U.S.C. § 8101(2); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

9

See David P. Sawchuk, 57 ECAB 316 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 and November 8, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

